Exhibit 10.2

 

CENTRA SOFTWARE, INC.

 

AMENDED AND RESTATED SEVERANCE COMPENSATION AND CHANGE OF

CONTROL AGREEMENT

 

This Amended and Restated Severance Compensation and Change of Control Agreement
(the “Agreement”) is made as of the 15th day of February 2005 by and between
Centra Software, Inc., a Delaware corporation (the “Company”), and Richard
Cramer of Concord, Massachusetts (the “Employee”).

 

WHEREAS, the Employee currently serves as the Senior Vice President, Worldwide
Sales and Marketing of the Company; and

 

WHEREAS, the Company and the Employee desire to provide for severance
arrangements for the Employee under certain circumstances;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth, the Company and the Employee agree as follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

 

1.1. “Accrued Base Compensation”: all amounts of compensation for services
rendered to the Company that have been earned or accrued through the date of the
Employee’s termination of employment but that have not been paid as of such date
including (i) Base Salary, (ii) reimbursement for reasonable and necessary
business expenses incurred by the Employee on behalf of the Company during the
period ending on such date, and (iii) vacation pay; provided, however, that
Accrued Base Compensation shall not include any amounts described in clause (i)
that have been deferred pursuant to any salary reduction or deferred
compensation elections made by the Employee.

 

1.2. “Accrued Incentive Compensation” shall mean the quarterly variable bonus
amount, as established by the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”), pro-rated to the date of termination
and payable only if and to the extent that the established targets for the
applicable quarter were met.

 

1.3 “Annual Variable Bonus” shall mean the Employee’s target bonus amount per
annum as established by the Compensation Committee of the Company’s Board of
Directors.

 

1.4 “Base Salary” shall mean the Employee’s base compensation per annum as
established by the Compensation Committee.

 

1.5. “Cause” shall mean (i) any act of personal dishonesty committed by the
Employee in connection with his responsibilities as an employee or officer of
the Company and intended to result in his substantial personal enrichment, (ii)
the Employee’s conviction for a felony, (iii) a willful act by the Employee
which constitutes gross misconduct and which is injurious to the Company, or
(iv) continued, intentional failure by the Employee to perform his obligations
as an Employee of the Company for thirty (30) days after the Company has
delivered to his a written demand for performance which specifically describes
the basis for the Company’s belief that she has intentionally failed to perform
such obligations.



--------------------------------------------------------------------------------

1.6. “Change of Control”: (i) the sale of all or substantially all of the assets
or issued and outstanding capital stock of the Company, (ii) merger or
consolidation involving the Company in which stockholders of the Company
immediately before such merger or consolidation do not own immediately after
such merger or consolidation capital stock or other equity interests of the
surviving corporation or entity representing more than fifty percent in voting
power of capital stock or other equity interests of such surviving corporation
or entity outstanding immediately after such merger or consolidation, or (iii) a
change, without the approval of the Board of Directors, of a majority of the
Board of Directors.

 

1.7 “Severance Compensation”: 100% of the annual variable bonus amount
established by the Compensation Committee of the Company’s board of directors
for the year in which termination occurs plus 100% of the Employee’s Base Salary
for such year.

 

2. Payments upon Termination.

 

2.1 If (a) the Company terminates the Employee’s employment upon a Change of
Control, other than for Cause or upon the Employee’s death, or (b) the Employee
voluntarily terminates his employment upon or after a Change of Control, then
the Company (A) will pay the Employee his Severance Compensation in twelve (12)
equal monthly installments in arrears, as well as his Accrued Incentive
Compensation, if any, which shall be payable together with such monthly
installment during the month after his termination in which it is determined
that such Accrued Incentive Compensation was earned and is payable pursuant
hereto and (B) shall also pay him, on the date of termination, his Accrued Base
Compensation as of the termination date.

 

2.2 If the Company terminates the Employee’s employment at any time, other than
for Cause or upon the Employee’s death or other than in connection with a Change
of Control, then the Company will pay the Employee an amount equal to fifty
percent (50%) of his Severance Compensation in six (6) equal monthly
installments in arrears and shall also pay him, on the date of termination, his
Accrued Base Compensation plus his Accrued Incentive Compensation (payable as
set forth in Section 2.1 above) as of the termination date.

 

2.3 The Company’s obligation to make payments pursuant to Sections 2.1 and 2.2
shall cease upon the Employee’s material breach of Employee’s “Employee
Agreement,” as defined in Section 6 below, if such breach causes or is likely to
cause material harm to the Company.

 

2.4. If the Company terminates the Employee’s employment at any time for Cause,
the Company will pay the Employee his Accrued Base Compensation.

 

2.5 If the Company terminates the Employee’s employment upon the Employee’s
death, the Company will pay the Employee’s estate his Accrued Base Compensation
plus his Accrued Incentive Compensation payable in the manner set forth in
Section 2.1 above.

 

2.6 Upon any termination of the Employee’s employment with the Company to which
Section 2.1 applies, the Company shall take such measures as are permissible
under its medical, life, and disability insurance to continue coverage or
reimbursement for the Employee (and the Employee’s family, if applicable) on the
same terms (including any required contribution by the Employee) as immediately
prior to such termination, but only if and to the extent that it is permissible
to continue coverage under any such insurance plans. Medical coverage under this
section shall be effected by the Employee making an election under COBRA. The
Employee’s rights under this Section 2.6 shall continue only for so long as the
Employee is entitled to receive payments of Severance Compensation under
Sections 2.1 or 2.2.



--------------------------------------------------------------------------------

2.7 Upon any termination of the Employee’s employment with the Company, other
than termination for Cause or by reason of the Employee’s death, notwithstanding
any contrary or inconsistent provision of any option granted to the Employee by
the Company or of any option plan, each such option shall be exercisable until
the first anniversary of such termination or, if earlier, the last day on which
such option would have expired had Employee continued to be employed by the
Company.

 

2.8 The Severance Compensation payable to the Employee shall not be reduced by
payments received by the Employee from a subsequent employer.

 

3. Limitation on Benefits. It is the intention of the parties that no payments
by the Company to Employee under this Agreement or any other agreement or plan
pursuant to which Employee is entitled to receive payments or benefits shall be
non-deductible to the Company by reason of the operation of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) relating to parachute
payments. Accordingly, and notwithstanding any other provision of this Agreement
or any such agreement or plan, if by reason of the operation of said Section
280G, any such payments exceed the amount which can be deducted by the Company,
such payments shall be reduced to the maximum amount which can be deducted by
the Company. To the extent that payments exceeding such maximum deductible
amount have been made to Employee, Employee shall refund such excess payments to
the Company with interest thereon at the Applicable Federal Rate determined
under Section 1274(d) of the Code, compounded annually, or at such other rate as
may be required in order that no such payments shall be non-deductible to the
Company by reason of the operation of said Section 280G. To the extent that
there is more than one method of reducing the payments to bring them within the
limitations of said Section 280G the Employee shall be entitled to determine the
method of such reduction in his sole discretion.

 

4. Change of Control; Option Vesting. If a Change of Control occurs while
Employee is employed by the Company, then, whether or not Employee is terminated
in connection with the Change of Control and notwithstanding any contrary or
inconsistent provision of any option granted to the Employee by the Company, the
unvested options held by the Employee immediately before such Change of Control
shall vest upon such Change of Control.

 

5. Mutual Release. Upon any termination of the Employee’s employment with the
Company to which Section 2.1 or 2.2 applies, the Employee shall execute the
Mutual Release attached hereto as Exhibit A. The Company agrees to execute such
Mutual Release simultaneously. The Employee’s execution of such Mutual Release
shall be a condition precedent to the effectiveness of Section 2.1 or 2.2.

 

6. Employee Agreement. The Employee agrees that the terms of the Employee’s
Invention, Non-Competition and Non-Disclosure Agreement (the “Employee
Agreement”) attached to this Agreement as Exhibit B are incorporated into and
made a part of this Agreement and supersedes any and all prior agreements and
understandings between the Employee and the Company relating to the subject
matter of the Employee Agreement.

 

7. Miscellaneous:

 

7.1. This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the Commonwealth of Massachusetts. Any action
brought by any party to this Agreement



--------------------------------------------------------------------------------

shall be brought and maintained in a court of competent jurisdiction in
Middlesex or Suffolk Counties in the Commonwealth of Massachusetts, and each
party hereby consents to the jurisdiction of such courts.

 

7.2. This Agreement shall be binding upon, and shall inure to the benefit of,
the parties hereto and their respective heirs, legal representatives, successors
and assigns.

 

7.3. This Agreement may be amended, modified or supplemented, and any obligation
hereunder may be waived, only by a written instrument executed by the parties
hereto. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate as a waiver of any subsequent breach. No failure on
the part of any party to exercise, and no delay in exercising, any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or remedy by such party preclude any other or
further exercise thereof or the exercise of any other right or remedy. All
rights and remedies hereunder are cumulative and are in addition to all other
rights and remedies provided by law, agreement or otherwise.

 

7.4. This Agreement constitutes the entire agreement between the parties and
terminates and supersedes any and all prior agreements and understandings
(whether written or oral) between the parties with respect to the subject matter
of this Agreement. The Employee acknowledges and agrees that neither the
Company, nor anyone acting on its behalf has made, and in executing this
Agreement the Employee has not relied upon, any representations, promises, or
inducements except to the extent the same is expressly set forth herein.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

CENTRA SOFTWARE, INC. By  

/s/ Paul R. Gudonis

--------------------------------------------------------------------------------

   

Paul R. Gudonis, President and CEO

duly authorized by the Board of Directors

   

/s/ Richard Cramer

--------------------------------------------------------------------------------

    Richard Cramer